United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 29, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-40740
                           Summary Calendar



UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

OMAR RODRIGUEZ-TAMEZ

                       Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:02-CR-1146-1
                       --------------------

Before KING, Chief Judge, and JOLLY and CLEMENT, Circuit Judges.

PER CURIAM:*

     Omar Rodriguez-Tamez pleaded guilty to conspiracy to possess

with intent to distribute more than five kilograms of cocaine.

He appealed his 135-month sentence, arguing that the district

court clearly erred in imposing a two-level enhancement based on

his role as a manager or supervisor in the offense, pursuant to

U.S.S.G. § 3B1.1(c).    This court agreed and vacated Rodriguez-

Tamez’s sentence and remanded the case for resentencing as to

this issue, without prejudice to the possibility that an upward

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 04-40740
                                 -2-

departure might be warranted for Rodriguez-Tamez’s management

responsibility of the property, assets or activities of the

conspiracy.

     On remand the district court the district court again

sentenced Rodriguez-Tamez to 135 months of imprisonment, for the

following reasons.   The court found that Rodriguez-Tamez played a

supervisory role in the offense and applied the U.S.S.G.

§ 3B1.1(C) two-level enhancement.   Alternatively, the court

upwardly departed two levels because Rodriguez-Tamez’s exercised

management responsibility over the assets of the criminal

organization.   Alternatively, the district court stated that it

would withdraw the two-level downward departure, given at the

original sentencing because Rodriguez-Tamez was an alien who was

going to be deported.   As a final alternative, the district court

found that (without any of the above adjustments) the total

offense level was 31 and that the high end of the applicable

guideline range was 135 months.

     Rodriguez-Tamez argues the district court clearly erred in

finding that he was an organizer, leader, manager, or supervisor

in the offense and in applying the two-level enhancement under

U.S.S.G. § 3B1.1(c).    Rodriguez-Tamez does not address any of the

district court’s alternative reasons for imposing the 135-month

sentence; accordingly, he has abandoned any argument that these

alternative grounds for the sentence were erroneous.    See United

States v. Brace, 145 F.3d 247, 261 (5th Cir. 1998) (en banc)
                          No. 04-40740
                               -3-

(“[W]e do not address issues not presented to us.”); Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993).   Even if this court

were to hold that the district court’s finding that he played a

supervisory role in the offense was clearly erroneous, Rodriguez-

Tamez has provided no argument that the 135-month sentence should

not be upheld on any of these alternative grounds

     AFFIRMED.